Filed 11/29/22 A.M. v. Superior Court CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.

             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


    A.M.,
                                                                                             F084867
             Petitioner,
                                                                              (Super. Ct. No. 21CEJ300280)
                    v.

    THE SUPERIOR COURT OF FRESNO                                                          OPINION
    COUNTY,

             Respondent;

    FRESNO COUNTY DEPARTMENT OF
    SOCIAL SERVICES,

             Real Party in Interest.


                                                   THE COURT *
            ORIGINAL PROCEEDINGS; petition for extraordinary writ review. Todd Eilers,
Commissioner.
            A.M. in pro. per. for Petitioner.
            No appearance for Respondent.
            Daniel C. Cederborg, County Counsel, and Carlie M. Flaugher, Deputy County
Counsel, for Real Party in Interest.
                                                        -ooOoo-

*           Before Peña, Acting P. J., Smith, J. and DeSantos, J.
        A.M. (mother) seeks extraordinary writ review (Cal. Rules of Court, rules 8.450–
8.452)1 of the juvenile court’s orders issued at a combined six- and 12-month review
hearing (Welf. & Inst. Code, § 366.21, subds. (e)(1) & (f)(1))2 in August 2022,
terminating reunification services and setting a section 366.26 hearing for December 21,
2022, as to her now 16-month-old daughter, Avery M. Mother seeks an order providing
her reunification services and visitation or returning Avery to her custody. However, she
fails to assert the juvenile court erred. Consequently, we conclude her writ petition fails
to comply with the content requirements of rule 8.450 and dismiss the petition as facially
inadequate for review.
                        PROCEDURAL AND FACTUAL SUMMARY
        Newborn Avery was removed from mother’s custody in July 2021 by the Fresno
County Department of Social Services (department) after amphetamine and
methamphetamine were detected in her umbilical cord. The whereabouts of her alleged
father, Christopher, were unknown and remained unknown. Avery was placed in a foster
home.
        The juvenile court exercised its dependency jurisdiction over Avery at a combined
jurisdiction/disposition hearing in September 2021, ordered mother to participate in
reunification services and a minimum of two supervised visits a week and set a six-month
review hearing for February 2022. The court denied Christopher reunification services.
(§ 361.5, subd. (a).)
        In its report prepared in February 2022 for the six-month review hearing, the
department recommended the juvenile court terminate mother’s reunification services
and set a section 366.26 hearing. Although mother completed a parenting class and was
participating in mental health therapy, she had not been assessed for substance abuse and

1       Rule references are to the California Rules of Court.
2       Statutory references are to the Welfare and Institutions Code.

                                             2
domestic violence services even though the department made multiple appointments for
her. In addition, she tested positive for amphetamines and cannabinoids on February 7,
2022, and was removed from the visitation schedule three times for missing three
consecutive visits.
       Mother challenged the department’s recommendation to terminate reunification
services, arguing the services provided by the department were not reasonable. The
juvenile court set a contested hearing for May 18, 2022. The hearing was continued,
combined with the 12-month review hearing and scheduled for August 24, 2022.
       The department maintained its recommendation to terminate mother’s
reunification services in its report prepared for the August 24, 2022, hearing. It reported
mother entered inpatient substance abuse treatment on February 1, 2022, and remained
until her discharge on May 15, 2022. She reportedly did well and met all of her treatment
goals. However, she was scheduled for an additional assessment on June 13, 2022, to
determine if she required further treatment but she did not attend. She attended a class
through the batterers intervention program on June 18, 2022, but did not return. She
completed seven classes through the child abuse intervention program from June through
August 2022. She was discharged from mental health treatment on April 4, 2022, for
lack of participation. She missed many drug tests from February through June 2022. She
resumed drug testing on June 20, 2022, and tested consistently and positively for
marijuana throughout July 2022.
       On August 24, 2022, mother appeared with her attorney who presented her case by
argument only. Counsel pointed out that there was a change in the social worker
assigned mother’s case between the six- and 12-month review periods and the reports did
not address her housing, transportation and income problems. Mother was participating
in an outpatient program and was seeking information regarding Narcotics Anonymous
or Alcoholics Anonymous meetings. Counsel further pointed out that mother’s last

                                             3
two drug tests were negative and her levels of marijuana were decreasing. Counsel urged
the juvenile court to continue services so that mother could address her substance abuse
issues and better parent Avery.
       The juvenile court found it would be detrimental to return Avery to mother’s
custody, and that she was provided reasonable reunification services but made minimal
progress. The court terminated mother’s reunification services, ordered a minimum of
one supervised visit a month and set the section 366.26 hearing.
       In terminating reunification services, the juvenile court reviewed the many
opportunities mother had to begin substance abuse treatment before she finally entered
treatment in February 2022. Although counsel represented that mother was participating
in outpatient treatment, there was no evidence of that before the court. The court also
noted that mother had many opportunities to initiate domestic violence services but did so
late in the reunification process. Addressing mother directly, the court pointed out that
reunification services could have been terminated at the six-month review because of
Avery’s age but court congestion delayed conducting a review hearing until the 12-month
review. The court stated, “[Y]ou’ve had a year to choose a path, and unfortunately you
continued to choose the path of substance use.”
                                      DISCUSSION
       “ ‘A judgment or order of the lower court is presumed correct. All intendments
and presumptions are indulged to support it on matters as to which the record is silent,
and error must be affirmatively shown.’ ” (Denham v. Superior Court (1970) 2 Cal.3d
557, 564.)
       When the juvenile court sets a hearing under section 366.26, it must first make
certain findings and orders. A parent wishing to challenge the court’s findings and orders
must do so by filing an extraordinary writ petition. The purpose of the extraordinary writ
petition is to allow the appellate court to achieve a substantive and meritorious review of

                                             4
the juvenile court’s orders and findings issued at the setting hearing in advance of the
section 366.26 hearing. (§ 366.26, subd. (l)(4).) However, a parent filing an
extraordinary writ petition must explain how the juvenile court was wrong in ruling as it
did; in other words, how the court erred.
       Rule 8.452, which sets forth the content requirements for an extraordinary writ
petition, requires the petitioner to identify the error(s) he or she believes the juvenile
court made and to support each alleged error with argument, citation to legal authority,
and citation to the appellate record. (Rule 8.452(b).) In keeping with rule 8.452(a)(1),
we will liberally construe a writ petition in favor of its adequacy where possible,
recognizing that a parent representing him or herself is not trained in the law.
Nevertheless, the petitioner must at least articulate a claim of error and support it by
citations to the record. Failure to do so renders the petition inadequate in its content and
the reviewing court need not independently review the record for possible error. (In re
Sade C. (1996) 13 Cal.4th 952, 994.)
       Here, mother merely completed the portions of the preprinted Judicial Council
form “Petition for Extraordinary Writ” (JV-825) identifying Avery as the subject of the
petition and indicating by checking the appropriate boxes that she wants this court to
provide reunification services and order visitation or return Avery to her custody. Since
the juvenile court provided mother reunification services, we presume she is asking for
continued services. As to visitation, the court ordered visitation but at a modified
minimum frequency of once monthly from the original twice weekly. In any event,
mother did not comply with the procedural requirements of rule 8.452 by providing a
summary of the facts or explain how the juvenile court erred in ruling as it did.
Consequently, we conclude mother’s petition is inadequate for review and warrants
dismissal.



                                               5
                                      DISPOSITION
       The petition for extraordinary writ is dismissed as inadequate under rule 8.452.
This court’s opinion is final forthwith as to this court pursuant to rule 8.490(b)(2)(A).




                                              6